DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “5,” “10,” and “28”  in Fig. 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both a sanitary napkin in Fig. 12 and a different part in Fig. 3;  reference character “16” has been used to designate both discontinuities (see Specification, p. 33, l. 18) and backsheet 16 (see Fig. 13); and reference character “30” has been used to designate both a precursor nonwoven web 30 (see Specification, p. 39, l. 10) and material 30 (see Specification, p. 41, l. 19).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The term “well” or “wells” are interpreted in light of the specification as defined on page 9: “As used herein, a ‘well’ or ‘wells’ relates to one or more funnel shaped volumetric spaces...”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,273,083, hereinafter ‘083. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 1, claim 3 of ‘083 discloses all the required limitations of claim 1 of the current application (first nonwoven layer considered topsheet and second nonwoven layer can be considered backsheet). 
Regarding claim 3, claim 3 of ‘083 further discloses the required limitations of claim 3 of the current application.
Regarding claim 5, claim 3 of ‘083 substantially discloses the required limitations (first nonwoven layer considered topsheet and second nonwoven web layer can be considered part of absorbent). However, claim 3 does not specifically discloses the absorbent core structure disposed between the topsheet and the backsheet. However, official notice is taken that it is well known in the art to place a backsheet of an absorbent article below an absorbent core, therefore making an absorbent core between a topsheet and a backsheet and, consequently it would have been obvious to a person having ordinary skill in the art to have the backsheet below and, therefore, in the back, in order to have a backing on the absorbent core and protect the bottom of the absorbent core. 
Claims 2, 4, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of ‘083 in view of Hill et al. (US 2005/0266230).
Regarding claim 2, claim 3 of ‘083 discloses substantially all required limitations except the open cell foam comprises polyurethane foam. However, Hill discloses polyurethane foam is a well know alternative to HIPE (high internal phase emulsion) foam (para. 47) used as foam in an absorbent article (see Abstract) for cleaning. It would have been obvious to a person having ordinary skill in the art to have the open cell foam be polyurethane foam as Hill discloses it as a well-known alternative to HIPE foam in absorbent articles, and substituting equivalents known for same person has been found to support an obviousness rejection. See MPEP 2144.06.
Regarding claim 4, claim 3 of ‘083 discloses substantially all limitations required except for the absorbent layer comprising a plurality of discrete pieces of open cell foam. 
Hill discloses providing foam as a plurality of discrete pieces of foam or a foam layer (see Fig. 1, para. 3, 183). It would have been obvious to a person having ordinary skill in the art to have the foam as a plurality of discrete pieces of foam as opposed to foam layer, as disclosed by Hill, and the results of the substitution would have been predictable and resulted in supply of open cell foam within an absorbent core structure.  
	Regarding claims 6 and 7, claim 3 of ‘083 discloses substantially all required limitations except the open cell foam enrobing the plurality of fibers of the second nonwoven web or the open cell foam formed about the plurality of the fibers of the second nonwoven web. 
Hill discloses an absorbent article a layer of cellular foam integrated with part of the layer of a plurality of fibers of a nonwoven web such that fibers of the nonwoven layer are integrated with the open cell foam, having the foam formed about and enrobing fibers of the nonwoven web (see Fig. 4, para. 188) for optimum/functional structural integrity. It would have been obvious to a person having ordinary skill in the art to have  the open cell foam integrated with part of the layer of a plurality of fibers of a nonwoven web such that fibers of the nonwoven layer are integrated with the open cell foam, having the foam formed about and enrobing fibers of the nonwoven web for optimum/functional structural integrity, as disclosed by Hill. 

EXAMINER'S COMMENT
The closest prior art found is Roe et al. (US 2014/0366293), which does not specifically teach the wells (see Fig. 10, melt-bonded portion 83; para. 117-118) or the required urging of the topsheet nonwoven web into the open cell foam so as to occupy the second X-Y plane together with the open cell foam (see para. 112-113, 117-118), and in fact Roe discloses urging of the open cell foam in a z direction (see para. 118). Furthermore, while Hill discloses fibers occupying an X-Y plane as open cell foam (see Fig. 4), Hill does not disclose the required wells and related urging of plurality of the fibers identifying the wells.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781